             Case 3:21-cv-01626-EMC Document 59 Filed 06/23/21 Page 1 of 4




 1 John C. He (CA Bar No. 328382)
   Public Justice
 2 475 14th Street, Suite 610
   Oakland, CA 94612
 3
   Ph: (510) 622-8150
 4 Fax: (202) 232-7203
   Email: jhe@publicjustice.net
 5

 6 Listing continues on next page

 7
     Counsel for Plaintiff The Women’s Student Union
 8

 9                          UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION

11
                                                Case No. 21-cv-1626-EMC
12    THE WOMEN’S STUDENT UNION,
                                                Stipulated Request for an Order
13                                              Continuing the Hearing Date
                          Plaintiff,            on the Pending Motions to Intervene
14
             v.                                 Hon. Edward M. Chen
15                                              Hearing: July 15, 2021, 1:30 PM (virtual)
      U.S. DEPARTMENT OF EDUCATION,             Courtroom 5, 17th Floor, 450 Golden Gate
16                                              Ave., San Francisco, CA 94102
17                        Defendant.

18

19

20

21

22

23

24

25

26
27

28

         WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Continuing Hearing Date
30
              Case 3:21-cv-01626-EMC Document 59 Filed 06/23/21 Page 2 of 4




 1          Subject to the Court’s approval and pursuant to Local Civil Rule 6-2, the parties through their

 2 undersigned counsel of record HEREBY STIPULATE as follows:

 3 1. Plaintiff The Women’s Student Union filed its Complaint on March 8, 2021. ECF No. 1.

 4 2. The State of Texas filed its Motion to Intervene as Defendant on April 8, 2021. ECF No. 19.

 5 3. Foundation for Individual Rights in Education, Independent Women’s Law Center, and Speech First,

 6      Inc. (collectively “the Organizational Movants”) filed their Motion to Intervene as Defendants on May

 7      24, 2021. ECF No. 35.

 8 4. For the reason set forth in Alexandra Z. Brodsky’s declaration, the parties request that the hearing on

 9      the pending Motions to Intervene be continued until July 29, 2021 at 1:30pm.

10   Dated: June 23, 2021                              Respectfully Submitted,

11   SETH M. GALANTER*                                 BRIAN M. BOYNTON
     National Center for Youth Law                     Acting Assistant Attorney General
12                                                     Civil Division
     712 H Street NE, Suite 32020
13   Washington, DC 20002
                                                       CARLOTTA P. WELLS
     Ph: (202) 868-4781                                Assistant Branch Director
14   Fax: (510) 835-8099                               Civil Division, Federal Programs Branch
     Email: sgalanter@youthlaw.org
15                                                     BENJAMIN T. TAKEMOTO
      /s/ Alexandra Z. Brodsky                         (D.C. Bar No. 1045253)
16                                                     Trial Attorney
     ADELE P. KIMMEL (CA Bar No. 126843)
                                                       United States Department of Justice
17   ALEXANDRA Z. BRODSKY*                             Civil Division, Federal Programs Branch
     Public Justice                                    P.O. Box No. 883, Ben Franklin Station
18   1620 L Street NW, Suite 630                       Washington, DC 20044
     Washington, DC 20036                              Phone: (202) 532-4252
19   Ph: (202) 797-8600                                Fax: (202) 616-8460
     Fax: (202) 232-7203                               E-mail: benjamin.takemoto@usdoj.gov
20
     Email: akimmel@publicjustice.net
                                                       Attorneys for Defendant
21            abrodsky@publicjustice.net

22   JOHN C. HE (CA Bar No. 328382)
     Public Justice
23   475 14th Street, Suite 610
24   Oakland, CA 94612
     Ph: (510) 622-8150
25   Fax: (202) 232-7203
     Email: jhe@publicjustice.net
26
27

28

         WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Continuing Hearing Date
                                                  1
30
             Case 3:21-cv-01626-EMC Document 59 Filed 06/23/21 Page 3 of 4




 1   LINDA M. CORREIA*
     LAUREN A. KHOURI*
 2   Correia & Puth, PLLC
     1400 16th Street NW, Suite 450
 3
     Washington DC 20036
 4   Ph: (202) 602-6500
     Fax: (202) 602-6501
 5   Email: lcorreia@correiaputh.com
            lkhouri@correiaputh.com
 6
     *admitted pro hac vice
 7

 8   Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

        WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Continuing Hearing Date
                                                 2
30
             Case 3:21-cv-01626-EMC Document 59 Filed 06/23/21 Page 4 of 4




 1                                [PROPOSED] ORDER AS MODIFIED

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing on the Motions to Intervene

 3 filed by the State of Texas and Foundation for Individual Rights in Education, Independent Women’s Law
                                               August 5, 2021
 4 Center, and Speech First, Inc. will be held July 29, 2019 at 1:30pm.

 5

           June 23, 2021
 6 Dated: __________________________                  __________________________________
                                                      EDWARD M. CHEN
 7
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

        WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Continuing Hearing Date
                                                 3
30
